— Judgment unanimously modified, and, as modified, affirmed, with costs to plaintiff, and matter remitted to Erie County Court for recomputation of interest, in accordance with the following memorandum: We agree for the reasons stated by the Trial *1204Judge (La Mendola, J.) that the judgment of foreclosure and sale was properly granted. However, in accordance with the terms of the consolidation and extension agreement, interest must be calculated for the period beginning September 1, 1978, by using the contract rate of 9.5%, or the maximum rate permitted by law, whichever is higher. The maximum rates for that period ranged from 8.50% to 16% (see General Obligations Law, § 5-501; Banking Law, § 14-a [prior to the 1980 amendment]; 3 NYCRR 4.1; Banking Law, § 14-a [as amd, eff Dec. 1, 1980]). (Appeal from judgment of Erie County Court, La Mendola, J. — foreclosure.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.